Case 1:19-cr-00561-LAP Document 309 Filed C519/21 Page 1 of 1

GLAVIN PLLC
2585 Broadway #211
New York, New York 10025
646-693-5505

May 19, 2021
VIA ECF
Honorable Loretta A. Preska
US. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Steven Donziger, 19 Cr. 561 (LAP)
Dear Judge Preska:

After conferring with defense counsel, we write to request until Thursday June 3,
2021 for the Special Prosecutors and the defense to submit their proposed findings to the Court.

During Monday’s proceedings, the parties agreed to submit their proposed findings
in two weeks, which would fall on Memorial Day (Monday May 31, 2021). Given the holiday
weekend, we respectfully request to submit proposed findings on Thursday June 3, 2021.

 

Sincerely,

s/Rita M. Glavin
Rita M, Glavin

     

| op 7 Special Prosecutor on behalf
Ae iL Ld of the United States

ellie Z ow

tORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

5/I 9/2 /

 

 
